UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 18, 2011 NorthStar Real Estate Income Trust, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 333-157688 26-4141646 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 399 Park Avenue, 18th Floor, New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)547-2600 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. On November 18, 2011, NorthStar Real Estate Investment Trust, Inc. (the “Company”) received a non-binding term sheet in connection with its efforts to obtain a $100 million credit facility that would be used to finance commercial real estate debt investments. As of November 18, 2011, the Company had raised total gross offering proceeds of approximately $123 million, which includes capital raised in connection with the conversion of NorthStar Income Opportunity REIT I, Inc. (“NIOR”) common stock into the Company's common stock pursuant to the Company's merger with NIOR in October 2010 and capital raised by the Company pursuant to the Company’s dividend reinvestment plan and dividend support agreement. Safe Harbor Statement Certain items in this Current Report on Form 8-K may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by words like “anticipate,” “believe,” “plan,” “hope,” “goal,” “expect,” “future,” “intend,” “efforts,” “will,” “could,”“would” and “should,” and similar expressions.These statements are based on the Company’s current expectations and beliefs and are subject to a number of trends and uncertainties that could cause actual results to differ materially from those described in the forward looking statements; the Company can give no assurance that its expectations will be attained.Forward-looking statements are necessarily speculative in nature, and it can be expected that some or all of the assumptions underlying any forward-looking statements will not materialize or will vary significantly from actual results.Variations of assumptions and results may be material.Factors that could cause actual results to differ materially from the Company’s expectations include, but are not limited to, the ability of the Company to obtain a credit facility on favorable terms, if at all, and the size of the credit facility.Additional factors that could cause actual results to differ materially from those in the forward-looking statements are specified in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and its other filings with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date of this Current Report on Form 8-K.The Company expressly disclaims any obligation to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in its expectations with regard thereto or change in events, conditions or circumstances on which any statement is based. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHSTAR REAL ESTATE INCOME TRUST, INC. Date: November 28, 2011 By: /s/Ronald J. Lieberman Ronald J. Lieberman General Counsel and Secretary
